Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00592-CR

                                         David Devan TREVINO,
                                                Appellant

                                                  v.
                                               The State
                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR4750
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Marialyn Barnard, Justice
                   Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and
                                                                                       04-15-00592-CR


agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification that

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

        Following an order from this court dated October 21, 2015, requiring appellant to show he

has the right to appeal, appellant’s court-appointed counsel filed a letter stating he reviewed the

electronic clerk’s record and can find no right of appeal for Appellant. Counsel concedes that the

trial court’s certification stating the defendant has no right of appeal is correct.

        In light of the record presented, we agree with appellant’s counsel that the defendant has

no right of appeal. Therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP.

P. 25.2(d). Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-